 


114 HR 447 IH: To amend the Federal Election Campaign Act of 1971 to reduce the limit on the amount of certain contributions which may be made to a candidate with respect to an election for Federal office.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 447 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Capuano introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to reduce the limit on the amount of certain contributions which may be made to a candidate with respect to an election for Federal office. 
 
 
1.Reduction in Contribution Limits for Contributions to Individual Candidates 
(a)Reduction in LimitSection 315(a)(1)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)(1)(A)) is amended by striking $2,000 and inserting $1,000. (b)Application of Indexing (1)In generalSection 315(c)(1)(B) of such Act (52 U.S.C. 30116(c)(1)(B)) is amended by striking after 2002 and inserting after 2002 (or, in the case of the limitation established under subsection (a)(1)(A), after 2018). 
(2)Determination of base periodSection 315(c)(2)(B) of such Act (52 U.S.C. 30116(c)(2)(B)) is amended— (A)in clause (i), by striking and at the end; 
(B)in clause (ii)— (i)by striking (a)(1)(A),; and 
(ii)by striking the period at the end and inserting ; and; and (C)by adding at the end the following new clause: 
 
(iii)for purposes of subsection (a)(1)(A), calendar year 2017.. 2.Effective DateThe amendments made by this Act shall apply with respect to elections occurring after December 2016. 
 
